UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 16, 2017 BIONIK LABORATORIES CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-54717 27-1340346 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 483 Bay Street, N105 Toronto, ON M5G 2C9 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (416) 640-7887 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Jules Fried, the Vice President, US Operations of Bionik Laboratories Corp. (the “Company”), will be leaving the Company’s employment in April 2017. In mid-2015, Mr. Fried joined Interactive Motion Technologies, Inc. (“IMT”) to assist with its management, culminating in his role as Chief Executive Officer of IMT. Upon the Company’s acquisition of IMT in April 2016, Mr. Fried remained with the Company and, among other things, assisted with the integration of the two companies, which is now complete. The Company expects that Mr. Fried’s roles with the Company will be absorbed by existing management. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 21, 2017 BIONIK LABORATORIES CORP. By: /s/ Peter Bloch Name: Peter Bloch Title: Chief Executive Officer 3
